DETAILED ACTION
Status of Claims
Claims 1-6, 8, 11, and 16-30 are pending. Claims 6, 8, and 19 are withdrawn. Claims 1-5, 11, 16-18, and 20-30 subject to examination on the merits.

Response to Amendments
Because the claim amendments are responsive, Examiner’s Comment and the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 9/14/2022 (“remarks”) have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach certain limitations of the claims as amended (see remarks at 23-24). Because those limitations are newly introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that 
 . . . since technical roles of the nozzle 8 and the nozzle 9 . . . are different from each other, there is no reasonable basis for considering that the nozzle 9 might have been placed in the position of the nozzle 8. Especially, even if assuming arguendo that the nozzle 9 is rearranged in the position of the nozzle 8, it is neither clear nor predictable whether the technical results had been intended by NODERA can be achieved. (remarks at 21)
This is not persuasive for several reasons. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986). The art rejection is based on the combination of KAMEDA and NODERA (see 5/16/2022 Non-Final Action at para. 29-30). Second, applicant’s argument is not relevant because the art rejection does not require rearranging NODERA’s nozzle 9 to the position of NODERA’s nozzle 8 (see Non-Final Action at para. 29-30). Third, because NODERA explicitly teaches that the cleaning gases are allowed to enter into both nozzle 8 and nozzle 9 (see Non-Final Action at para. 28, citing para. 0079 and 0090 of NODERA), then NODERA actually shows that regardless of where the target nozzle is located—whether the target nozzle is nozzle 8 or nozzle 9—cleaning gases can still enter into that target nozzle. Thus NODERA’s teachings undermine applicant’s argument.
Applicant asserts that, because NODERA’s nozzle 8 is arranged in a separate space (inner space of plasma generation section 11) with a narrow opening 11b, cleaning gas cannot be communicated sufficiently through the opening 11b (see remarks at 21-22). This is not persuasive for several reasons. First, the argument is not relevant because the art rejection does not require incorporating nozzle 8 or incorporating the space with narrow opening (see Non-Final Action at para. 29-30). Second, applicant’s assertion that cleaning gas cannot be communicated efficiently through opening 11b appears to be counsel’s argument without any evidentiary support. Third, NODERA explicitly teaches that the cleaning gases are still allowed to enter into nozzle 8 (para. 0090), despite nozzle 8 being positioned in such space with narrow opening 11b. Thus NODERA’s teachings undermine applicant’s argument.
Applicant asserts that “since KAMEDA already has nozzles 249a and 249b providing the film-forming gas, there is no motivation to introduce the additional nozzle 9 of NODERA that is structured to supply only the film-forming gas” (remarks at 22-23). This is not persuasive. Examiner has provided several rationales for why it would’ve been obvious to incorporate a third nozzle into KAMEDA, including: KAMEDA explicitly teaches that its invention can be modified; duplication of parts (parts that KAMEDA already teaches) is considered obvious; all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see 5/16/2022 Non-Final Action at para. 29). Applicant’s argument does not sufficiently rebut the prima facie case of obviousness.
Applicant asserts that 
there is no technical rationale that the cleaning gas supplied from KAMEDA's nozzles 249a and 249b can penetrate into NODERA's nozzle 9 and clean its inside. This is because KAMEDA's nozzles 249a and 249b, which supply cleaning gas during cleaning process and supply film-forming gas when film-forming process, cannot be compared with the first supply part and the second supply part (e.g., the nozzles 249a and 249c) of amended Claim 1. (remarks at 23)
This is not persuasive. First, applicant’s first statement appears to be counsel’s argument without any evidentiary support. Indeed, it’s unclear why cleaning gas supplied from KAMEDA's nozzles 249a and 249b cannot be reasonably expected to penetrate into the third nozzle (e.g., nozzle 9). As explained in the Non-Final Action, the combination of KAMEDA and NODERA teaches that the cleaning gas and the additive gas supplied from the two nozzles are allowed to enter into a third nozzle (see 5/16/2022 Non-Final Action at para. 28-30; see also NODERA at para. 0079, 0090). Second, it’s unclear why KAMEDA's nozzles 249a and 249b cannot be compared with the “first supply part” and the “second supply part” recited in amended claim 1, since they are all nozzles that supply gas into the process container. As applicant has acknowledged, KAMEDA's nozzles 249a and 249b supply cleaning gas during cleaning process, which corresponds to the language of the claims. Third, it’s unclear how the second statement (i.e., KAMEDA's nozzles 249a and 249b cannot be compared with the first supply part and the second supply part) is even related to the first statement (cleaning gas from KAMEDA's nozzles 249a and 249b cannot penetrate into NODERA's nozzle 9 and clean its inside).

Claim Objections
Claim 1 recites “a region where a substrate has been placed” (line 2) and “after processing the substrate that has been in the region” (line 7-8). Given the use of “has been”—which is the present perfect tense of “to be”—the language of the claim indicates that the substrate was previously placed in the region and continues to be in the region. But the specification explains that the substrate is unloaded before the cleaning process (see para. 0062). To the extent that applicant wants to convey this sequence of events—(1) substrate was placed in the region for a substrate-processing step; (2) then the substrate was removed from the region; (3) then the cleaning method begins—applicant should clarify the claim language.
Claim 20 contains similar language (i.e., “a region where a substrate has been is included”; “after processing the substrate that has been in the region”) as claim 1, and is objected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “the supply part for supplying the cleaning gas in (b) is different from the supply part for supplying the cleaning gas in (a),” which does not further limit the subject matter of claim 1. Claim 1 already recites that: the second supply part supplies the cleaning gas in (b); the first supply part supplies the cleaning gas in (a); and the second supply part is different from the first supply part. Thus, the subject matter of claim 2 is already included in the subject matter of claim 1.
Claim 3 recites “the supply part for supplying the additive gas in (b) is different from the supply part for supplying the additive gas in (a),” which does not further limit the subject matter of claim 1. Claim 1 already recites that: the first supply part supplies the additive gas in (b); the second supply part supplies the additive gas in (a); and the second supply part is different from the first supply part. Thus, the subject matter of claim 3 is already included in the subject matter of claim 1.
Claim 4 recites “the supply part for supplying the cleaning gas and the supply part for supplying the additive gas in (b) are different from the supply part for supplying the cleaning gas and the supply part for supplying the additive gas in (a), respectively,” which does not further limit the subject matter of claim 1. Claim 1 already recites that: the second supply part supplies the cleaning gas in (b); the first supply part supplies the cleaning gas in (a); and the second supply part is different from the first supply part. Claim 1 also recites that the first supply part supplies the additive gas in (b); the second supply part supplies the additive gas in (a); and the second supply part is different from the first supply part. Thus, the subject matter of claim 4 is already included in the subject matter of claim 1.
Claim 5 recites “in (b), the cleaning gas is supplied from the supply part for supplying the additive gas in (a), and the additive gas is supplied from the supply part for supplying the cleaning gas in (a),” which does not further limit the subject matter of claim 1. Claim 1 already recites that: in (b), cleaning gas is supplied from the second supply part, which also supplies the additive gas in (a); in (b), additive gas is supplied from the first supply part, which also supplies the cleaning gas in (a). Thus, the subject matter of claim 5 is already included in the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 16-18, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over KAMEDA (US PGPUB 20150232986), in view of NODERA (US PGPUB 20090124083) and KOGURA (US PGPUB 20150376781).
Regarding claim 1, KAMEDA teaches a method of cleaning a member (cleaning reaction tube and nozzles, para. 0085-86, fig. 5A-5C) in a process container (process chamber 201, para. 0086), in which a region (central region of process chamber 201, see fig. 1-2) where a substrate has been placed (in an earlier film forming process, wafers 200 are placed in the central region of process chamber 201, see para. 0051, fig. 1-2) is included.
KAMEDA teaches cleaning the member by performing a cycle (cleaning process, para. 0085-86) multiple times (repeating cleaning step 1, para. 0115-16; each cycle may comprise two instances of cleaning step 1), the cycle comprising:
(a) (first instance of cleaning step 1) separately (from different nozzles, para. 0090) supplying a cleaning gas (F2 gas, para. 0090) and an additive gas (NO gas, para. 0090) that reacts with the cleaning gas (F2 and NO react, para. 0092) from a first supply part (nozzle 249a, para. 0090) and a second supply part (nozzle 249b, para. 0090) that is different from the first supply part, respectively, into the process container (into process chamber 201, para. 0090) after processing the substrate that has been placed in the region (after performing the film forming process, para. 0085; as explained above, wafers 200 are placed in the central region of process chamber 201 for the film forming process);
(b) (second instance of cleaning step 1) separately (from different nozzles) supplying the cleaning gas (F2 gas) and the additive gas (NO gas), respectively, from those two supply parts (from nozzles 249a and 249b) into the process container (into process chamber 201).
KAMEDA teaches the cycle is performed multiple times while performing a purge (gases are exhausted after cleaning step 1, see para. 0093, 0095, 0115-16) in the process container between (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1).
KAMEDA teaches in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are supplied into the process container (as explained above). KAMEDA teaches the cleaning gas and the additive gas are supplied into the processing container from a plurality of gas injection holes of the corresponding supply part (nozzle 249a has a plurality of gas supply holes 250a, nozzle 249b has a plurality of gas supply holes 250b, see fig. 1, para. 0018). KAMEDA teaches the two supply parts (nozzles 249a and 249b) that supply the cleaning gas and the additive gas (as explained above) are arranged along an outer peripheral portion of the region where the substrate has been placed (see fig. 1-2, arranged along an outer peripheral portion of the central region where the wafers 200 are placed).
KAMEDA teaches using different nozzles to supply F2 gas in cleaning step 1 and cleaning step 3, and using different nozzles to supply NO gas in cleaning step 1 and cleaning step 3 (see para. 0090, 0122). KAMEDA also explicitly teaches modifying and combining embodiments (see para. 0175, 0186, 0191, 0239).
KAMEDA does not explicitly teach that the F2 gas is supplied through different nozzles in the first and second instances of cleaning step 1, and the NO gas is supplied through different nozzles in the first and second instances of cleaning step 1.
But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply the F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply the NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. That’s because KAMEDA explicitly teaches modifying and combining embodiments (see para. 0175, 0186, 0191, 0239), and KAMEDA already teaches using different nozzles to supply F2 gas in cleaning step 1 and cleaning step 3, and using different nozzles to supply NO gas in cleaning step 1 and cleaning step 3 (see para. 0090, 0122). Applying this process of alternating nozzles to repetitions of cleaning step 1 would fall within the scope of KAMEDA’s teachings. Also, it would not change the functions of the nozzles or the gases, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02. 
In the resulting modification, in (b) (the second instance of cleaning step 1), the cleaning gas (F2 gas) would be supplied from the second supply part (nozzle 249b) and the additive gas (NO gas) would be supplied from the first supply part (nozzle 249a).
KAMEDA also does not explicitly teach:
“among at least three supply parts”;
the cleaning gas and the additive gas are “allowed to enter into a third supply part, which has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part”;
 “wherein the plurality of gas injection holes of the third supply part is arranged to be interposed between” the gas injection holes of the first supply part and the gas injection holes of the second supply part;
“the cycle is performed a second number of multiple times following a cooling period after the first number of multiple times.”
NODERA teaches using gases to clean deposits inside a nozzle (abstract), just like the present application; thus NODERA is analogous. NODERA teaches supplying cleaning gases (e.g., F2 gas and HF gas, para. 0034) from two different supply parts (nozzle 10a and nozzle 10b, para. 0034) among at least three nozzles (among nozzles 8, 9, 10a, 10b, 10c, see fig. 2, para. 0034).
NODERA teaches a third supply part (nozzle 9) arranged along an outer peripheral portion of the region where a substrate has been placed (see fig. 1-2, nozzle 9 is arranged along an outer peripheral portion of the central region where wafers W are placed). NODERA teaches the third supply part (nozzle 9) has a plurality of gas injection holes (see fig. 1, para. 0035). NODERA teaches the third supply part (nozzle 9) has supplied a gas capable of depositing a film alone into the process container when processing the substrate (nozzle 9 supplies DCS gas into reaction chamber 2 during the film formation process, see para. 0034, 0040, 0061, 0065) and does not supply the cleaning gas and the additive gas when cleaning a member in the process container (nozzle 9 supply N2 gas into reaction chamber 2 during the cleaning process, see para. 0076-77, 0079), among the at least three supply parts (as explained above), from the plurality of gas injection holes of the third supply part (as explained above). NODERA teaches cleaning gases are supplied into the process container (as explained above) and then allowed to enter into the third supply part (cleaning gases flow into nozzle 9, para. 0079); a person having ordinary skill in the art would understand that the cleaning gases enter into the third supply part through the plurality of gas injection holes of the third supply part.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate a third nozzle (e.g., nozzle 9)—wherein the third nozzle is arranged along an outer peripheral portion of the region where a substrate has been placed; the third nozzle has a plurality of gas injection holes; the third nozzle has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part—with reasonably expectation of supplying a gas into the process container, for several reasons.
First, duplication of parts (e.g., nozzles) is considered obvious, MPEP § 2144.04.VI.B., and KAMEDA already teaches a plurality of nozzles for supplying different gases. Indeed, KAMEDA explicitly teaches that modifications can be made to its invention (see para. 0175, 0186, 0191, 0239). A third nozzle (e.g., nozzle 9), as incorporated into KAMEDA, would yield the predictable result of supplying gas into the process container.
Second, it’s well known in the art that: a processing container has at least three gas nozzles (see NODERA); a third nozzle is arranged along an outer peripheral portion of the region where a substrate has been placed (see NODERA); the third nozzle has a plurality of gas injection holes (see NODERA); the third nozzle has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part (see NODERA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The third nozzle (e.g., nozzle 9) as incorporated into KAMEDA would serve the same function as before (e.g., supplying a gas, including a gas capable of depositing a film alone, into the process container), thus yielding predictable results.
Additionally, it would’ve been obvious to a person having ordinary skill in the art to further modify KAMEDA to incorporate allowing the cleaning gas and the additive gas to enter into the third nozzle (e.g., nozzle 9), with reasonable expectation of cleaning deposits, for several reasons. First, a person having ordinary skill in the art would understand that, because the third nozzle has supplied a gas capable of depositing a film alone (e.g., DCS gas) into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container (as explained above), the third nozzle may still have deposits that require cleaning, and flowing cleaning gases into a nozzle helps clean that nozzle (see NODERA). Thus, a person having ordinary skill in the art would’ve been motivated to allow the cleaning gas and the additive gas (e.g., F2 gas and NO gas) to enter into the third supply nozzle (e.g., nozzle 9). Second, it’s well known in the art to have at least three gas nozzles in a processing container and to allow cleaning gases from two nozzles to flow into a third nozzle (see NODERA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02. Here, allowing the cleaning gas and the additive gas (e.g., F2 gas and NO gas) to enter into the third supply part (e.g., nozzle 9) would yield the predictable result of cleaning the third supply part.
In the resulting combination of KAMEDA and NODERA, the third supply part (e.g., nozzle 9) would be arranged between the two supply parts that supply the cleaning gas and the additive gas (between KAMEDA’s nozzle 249a and nozzle 249b, see KAMEDA at fig. 2). Because each nozzle is arranged along an outer peripheral portion of the region where the substrate has been placed (as explained above), and because each nozzle has a plurality of gas injection holes (as explained above), the gas injection holes of the third nozzle (e.g., nozzle 9) would also be arranged to be interposed between the gas injection holes of the first supply part (nozzle 249a) and the gas injection holes of the second supply part (nozzle 249b). Moreover, during (a) and (b), during which the cleaning gas and the additive gas (F2 gas and NO gas) are suppled into the process container, those gases would be allowed to enter into the third supply part through the gas injection holes of the third supply part.
The combination of KAMEDA and NODERA does not explicitly teach: “the cycle is performed a second number of multiple times following a cooling period after the first number of multiple times.”
KOGURA teaches a method of cleaning a member in a process container (see abstract, fig. 6, para. 0111), just like the present application; thus KOGURA is analogous. KOGURA teaches performing a cycle multiple times, wherein each cycle includes supplying a cleaning gas into the process container (see para. 0112; see “A1” in fig. 6). KOGURA teaches that the cycle is performed a first number of multiple times (see first instance of “A1” in fig. 6), and the cycle is performed a second number of multiple times (see second instance of “A1” in fig. 6) following a cooling period (see “B1” between the two instances of “A1” in fig. 6; see para. 0114, “B1” represents a cooling period) after the first number of multiple times (see fig. 6; see also para. 0117, “A1” and “B1” are sequentially performed). 
KOGURA teaches that as the cleaning cycles are repeated, the temperature of the exhaust pipe increases (see “exhaust pipe temperature” in fig. 6; see para. 0128), and if the temperature of the exhaust pipe is too high—corrosion occurs in the exhaust pipe at a “critical temperature” (see para. 0130)—the exhaust pipe may be corroded and damaged (see para. 0128). By cooling the exhaust pipe in a cooling period such as B1, corrosion can be prevented (see para. 0005, 0130, 0216, 0268).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA and NODERA to incorporate a cooling period between repetitions of the cycle—i.e., after performing the cycle a first number of multiple times and before performing the cycle a second number of multiple times (see KOGURA)—with reasonable expectation of prevention corrosion in the exhaust pipe, for several reasons. First, as KOGURA explains, because the temperature of the exhaust pipe increases as the cleaning cycles are repeated and corrosion occurs in the exhaust pipe at a “critical temperature,” a cooling period has the benefit of preventing the exhaust pipe from reaching the critical temperature and becoming corroded. Given this benefit, a person having ordinary skill in the art would’ve motivated to incorporate a cooling period between repetitions of the cycle, i.e., after performing the cycle a first number of multiple times and before performing the cycle a second number of multiple times. Second, it’s well known in the art that: a cleaning cycle is performed a first number of multiple times, followed by a cooling period, and then followed by the cleaning cycle is performed a second number of multiple times (see KOGURA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02. The cooling period, as incorporated between performing the cleaning cycle the first number of times and performing the cleaning cycle the second number of times, would serve the same function as before (e.g., preventing exhaust pipe from reaching the critical temperature), thus yielding predictable results.
Regarding claim 2, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. As explained above, the supply part (nozzle 249b) for supplying the cleaning gas (F2 gas) in (b) (second instance of cleaning step 1) is different from the supply part (nozzle 249a) for supplying the cleaning gas (F2 gas) in (a) (first instance of cleaning step 1).
Regarding claim 3, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. As explained above, the supply part (nozzle 249a) for supplying the additive gas (NO gas) in (b) (second instance of cleaning step 1) is different from the supply part (nozzle 249b) for supplying the additive gas (NO gas) in (a) (first instance cleaning step 1).
Regarding claim 4, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. As explained above, the supply part for supplying the cleaning gas (nozzle 249b for F2 gas) and the supply part for supplying the additive gas (nozzle 249a for NO gas) in (b) (second instance of cleaning step 1) are different from the supply part for supplying the cleaning gas (nozzle 249a for F2 gas) and the supply part for supplying the additive gas (nozzle 249b for NO gas) in (a) (first instance of cleaning step 1), respectively.
Regarding claim 5, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. As explained above, in (b) (second instance of cleaning step 1), the cleaning gas (F2 gas) is supplied from the supply part (nozzle 249b) for supplying the additive gas (NO gas) in (a) (first instance of cleaning step 1), and the additive gas (NO gas) is supplied from the supply part (nozzle 249a) for supplying the cleaning gas (F2 gas) in (a) (first instance of cleaning step 1).
Regarding claim 16, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) includes:
(c) supplying the cleaning gas and the additive gas (supplying F2 gas and NO gas, para. 0115) into the process container (process chamber 201) without exhausting an interior of the process container (para. 0115, sealing the gases inside process chamber 201; para. 0118, preventing the gases from being discharged from process chamber 201);
(d) stopping the supply of the cleaning gas and the additive gas into the process container (adjusting process chamber’s internal pressure by closing valves 243c and 243d, para. 0114, 0117, which would stop the supply of F2 gas and NO gas into the chamber, see para. 0025) and maintaining a state (maintaining a state, para. 0116) where the cleaning gas and the additive gas are confined in the process container (the gases are sealed inside process chamber 201, para. 0116) without exhausting the interior of the process container (as explained above); and
(e) exhausting the interior of the process container (exhausting the interior of process chamber 201, para. 0116).
As explained above, KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) in one cycle (corresponding to “cycle A”) include (c), (d), and (e).
KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) in another cycle (corresponding to “cycle B”) include: (f) supplying the cleaning gas and the additive gas (F2 gas and NO gas) into the process container (process chamber 201) in a state where the interior of the process container is exhausted (para. 0093, 0114).
The combination does not explicitly teach the cycle includes both cycle A and cycle B. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA, NODERA, and KOGURA to combine cycle A and cycle B, with reasonable expectation of cleaning the interior of a process chamber, for several reasons. First, KAMEDA explicitly teaches modifying and combining embodiments (para. 0175, 0186, 0191, 0239); combining cycle A and cycle B would fall within the scope of KAMEDA’s teachings. Second, as KAMEDA explains, each cycle has its distinct benefits. By sealing the F2 gas and NO gas inside process chamber 201, Cycle A allows the gases sufficient time to react, which in turn increases cleaning efficiency and decreases cost (para. 0118). By supplying the gases in a state where the process container’s interior is exhausted, Cycle B allows the gases to circulate better and allows the process container’s pressure to vary, which increases removal efficiency (para. 0114). Given the benefits of each Cycle, a person having ordinary skill in the art would’ve been motivated to combine them.
Regarding claim 17, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 16. The combination does not explicitly teach: wherein the cycle A is performed before the cycle B. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA, NODERA, and KOGURA so that Cycle A is performed before Cycle B, with reasonable expectation of cleaning the interiors of a process chamber, for several reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, as explained above, Cycle A increases cleaning efficiency (for example, F2 gas and NO gas have sufficient time to react to generate FNO gas, para. 0118, which promotes the etching of deposits, para. 0093), whereas Cycle B increases removal efficiency (para. 0114, causing cracking or peeling of deposits). Thus, a person having ordinary skill in the art would’ve been motivated to perform cycle A first (so that enough FNO gas is generated to promote etching of deposits), and perform cycle B second (so that deposits are better peeled and removed).
Regarding claim 18, KAMEDA teaches a method of manufacturing a semiconductor device (para. 0002, 0045). KAMEDA’s method comprises: processing a substrate (forming a film on a substrate, para. 0006, claim 17) that is placed in a region (central region of process chamber 201, see fig. 1-2) in a process container (process chamber 201, para. 0046); and cleaning a member in the process container (cleaning an interior of process chamber 201, para. 0006, claim 17) after processing the substrate (after forming the film, claim 17, para. 0006). 
As explained above, KAMEDA teaches the cleaning including performing a cycle multiple times, wherein the cycle includes: 
(a) (first instance of cleaning step 1) separately supplying a cleaning gas (F2 gas) and an additive gas (NO gas) that reacts with the cleaning gas from a first supply part (nozzle 249a) and a second supply part (nozzle 249b) that is different from the first supply part, respectively, into the process container (process chamber 201); and 
(b) (second instance of cleaning step 1) separately supplying the cleaning gas and the additive gas, respectively, from those two supply parts into the process container.
As explained above, KAMEDA teaches the cycle is performed multiple times while performing a purge (see para. 0093, 0095, 0115-16) in the process container between (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1).
As explained above, KAMEDA teaches the following: in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are supplied into the process container; the cleaning gas and the additive gas are supplied into the processing container from a plurality of gas injection holes of the corresponding supply part (nozzle 249a has gas supply holes 250a, nozzle 249b has gas supply holes 250b); the two supply parts (nozzles 249a and 249b) are arranged along an outer peripheral portion of the region where the substrate has been placed (see fig. 1-2).
As explained above, KAMEDA teaches using different nozzles to supply F2 gas in cleaning step 1 and cleaning step 3, and using different nozzles to supply NO gas in cleaning step 1 and cleaning step 3 (see para. 0090, 0122). KAMEDA also explicitly teaches modifying and combining embodiments (see para. 0175, 0186, 0191, 0239).
KAMEDA does not explicitly teach that the F2 gas is supplied through different nozzles in the first and second instances of cleaning step 1, and the NO gas is supplied through different nozzles in the first and second instances of cleaning step 1. But as explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply the F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply the NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. And in the resulting modification, in (b) (the second instance of cleaning step 1), the cleaning gas (F2 gas) would be supplied from the second supply part (nozzle 249b) and the additive gas (NO gas) would be supplied from the first supply part (nozzle 249a).
KAMEDA also does not explicitly teach:
“among at least three supply parts”;
the cleaning gas and the additive gas are “allowed to enter into a third supply part, which has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part”;
 “wherein the plurality of gas injection holes of the third supply part is arranged to be interposed between” the gas injection holes of the first supply part and the gas injection holes of the second supply part;
“the cycle is performed a second number of multiple times following a cooling period after the first number of multiple times.”
As explained above, NODERA teaches using gases to clean deposits inside a nozzle, and supplying cleaning gases (e.g., F2 gas and HF gas, para. 0034) from two different supply parts (nozzle 10a and nozzle 10b, para. 0034) among at least three nozzles (among nozzles 8, 9, 10a, 10b, 10c, see fig. 2, para. 0034).
NODERA teaches a third supply part (nozzle 9) arranged along an outer peripheral portion of the region where a substrate has been placed (see fig. 1-2, nozzle 9 is arranged along an outer peripheral portion of the central region where wafers W are placed). NODERA teaches the third supply part (nozzle 9) has a plurality of gas injection holes (see fig. 1, para. 0035). NODERA teaches the third supply part (nozzle 9) has supplied a gas capable of depositing a film alone into the process container when processing the substrate (nozzle 9 supplies DCS gas into reaction chamber 2 during the film formation process, see para. 0034, 0040, 0061, 0065) and does not supply the cleaning gas and the additive gas when cleaning a member in the process container (nozzle 9 supply N2 gas into reaction chamber 2 during the cleaning process, see para. 0076-77, 0079), among the at least three supply parts (as explained above), from the plurality of gas injection holes of the third supply part (as explained above). NODERA teaches cleaning gases are supplied into the process container (as explained above) and then allowed to enter into the third supply part (cleaning gases flow into nozzle 9, para. 0079); a person having ordinary skill in the art would understand that the cleaning gases enter into the third supply part through the plurality of gas injection holes of the third supply part.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate a third nozzle (e.g., nozzle 9)—wherein the third nozzle is arranged along an outer peripheral portion of the region where a substrate has been placed; the third nozzle has a plurality of gas injection holes; the third nozzle has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part—with reasonably expectation of supplying a gas into the process container. Additionally, it would’ve been obvious to a person having ordinary skill in the art to further modify KAMEDA to incorporate allowing the cleaning gas and the additive gas to enter into the third nozzle (e.g., nozzle 9), with reasonable expectation of cleaning deposits.
In the resulting combination of KAMEDA and NODERA, the third supply part (e.g., nozzle 9) would be arranged between the two supply parts that supply the cleaning gas and the additive gas (between KAMEDA’s nozzle 249a and nozzle 249b, see KAMEDA at fig. 2). Because each nozzle is arranged along an outer peripheral portion of the region where the substrate has been placed (as explained above), and because each nozzle has a plurality of gas injection holes (as explained above), the gas injection holes of the third nozzle (e.g., nozzle 9) would also be arranged to be interposed between the gas injection holes of the first supply part (nozzle 249a) and the gas injection holes of the second supply part (nozzle 249b). Moreover, during (a) and (b), during which the cleaning gas and the additive gas (F2 gas and NO gas) are suppled into the process container, those gases would be allowed to enter into the third supply part through the gas injection holes of the third supply part.
The combination of KAMEDA and NODERA does not explicitly teach: “the cycle is performed a second number of multiple times following a cooling period after the first number of multiple times.”
As explained above, KOGURA teaches: a method of cleaning a member in a process container; performing a cycle multiple times, wherein each cycle includes supplying a cleaning gas into the process container (see para. 0112; see “A1” in fig. 6); the cycle is performed a first number of multiple times (see first instance of “A1” in fig. 6), and the cycle is performed a second number of multiple times (see second instance of “A1” in fig. 6) following a cooling period (see “B1” between the two instances of “A1” in fig. 6; see para. 0114, “B1” represents a cooling period) after the first number of multiple times (see fig. 6; see also para. 0117, “A1” and “B1” are sequentially performed). 
KOGURA teaches that as the cleaning cycles are repeated, the temperature of the exhaust pipe increases (see “exhaust pipe temperature” in fig. 6; see para. 0128), and if the temperature of the exhaust pipe is too high—corrosion occurs in the exhaust pipe at a “critical temperature” (see para. 0130)—the exhaust pipe may be corroded and damaged (see para. 0128). By cooling the exhaust pipe in a cooling period such as B1, corrosion can be prevented (see para. 0005, 0130, 0216, 0268).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA and NODERA to incorporate a cooling period between repetitions of the cycle—i.e., after performing the cycle a first number of multiple times and before performing the cycle a second number of multiple times (see KOGURA)—with reasonable expectation of prevention corrosion in the exhaust pipe.
Regarding claim 20, KAMEDA teaches a non-transitory computer-readable recording medium (memory device 121 c, para. 0041, claim 19) storing a program (control program, para. 0041, claim 19) that causes, by a computer (para. 0044, claim 19), a substrate processing apparatus (para. 0041) to perform a process of cleaning (cleaning recipe, para. 0041, claim 18) a member in a process container (as explained above), in which a region where a substrate has been placed is included (as explained above). 
As explained above, KAMEDA teaches the cleaning including performing a cycle multiple times, wherein the cycle includes: 
(a) (first instance of cleaning step 1) separately supplying a cleaning gas (F2 gas) and an additive gas (NO gas) that reacts with the cleaning gas from a first supply part (nozzle 249a) and a second supply part (nozzle 249b) that is different from the first supply part, respectively, into the process container (process chamber 201) after processing the substrate that has been in the region; and 
(b) (second instance of cleaning step 1) separately supplying the cleaning gas and the additive gas, respectively, from those two supply parts into the process container.
As explained above, KAMEDA teaches the cycle is performed multiple times while performing a purge (see para. 0093, 0095, 0115-16) in the process container between (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1).
As explained above, KAMEDA teaches the following: in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are supplied into the process container; the cleaning gas and the additive gas are supplied into the processing container from a plurality of gas injection holes of the corresponding supply part (nozzle 249a has gas supply holes 250a, nozzle 249b has gas supply holes 250b); the two supply parts (nozzles 249a and 249b) are arranged along an outer peripheral portion of the region where the substrate has been placed (see fig. 1-2).
As explained above, KAMEDA teaches using different nozzles to supply F2 gas in cleaning step 1 and cleaning step 3, and using different nozzles to supply NO gas in cleaning step 1 and cleaning step 3 (see para. 0090, 0122). KAMEDA also explicitly teaches modifying and combining embodiments (see para. 0175, 0186, 0191, 0239).
KAMEDA does not explicitly teach that the F2 gas is supplied through different nozzles in the first and second instances of cleaning step 1, and the NO gas is supplied through different nozzles in the first and second instances of cleaning step 1. But as explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply the F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply the NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. And in the resulting modification, in (b) (the second instance of cleaning step 1), the cleaning gas (F2 gas) would be supplied from the second supply part (nozzle 249b) and the additive gas (NO gas) would be supplied from the first supply part (nozzle 249a).
KAMEDA also does not explicitly teach:
“among at least three supply parts”;
the cleaning gas and the additive gas are “allowed to enter into a third supply part, which has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part”;
 “wherein the plurality of gas injection holes of the third supply part is arranged to be interposed between” the gas injection holes of the first supply part and the gas injection holes of the second supply part;
“the cycle is performed a second number of multiple times following a cooling period after the first number of multiple times.”
As explained above, NODERA teaches using gases to clean deposits inside a nozzle, and supplying cleaning gases (e.g., F2 gas and HF gas, para. 0034) from two different supply parts (nozzle 10a and nozzle 10b, para. 0034) among at least three nozzles (among nozzles 8, 9, 10a, 10b, 10c, see fig. 2, para. 0034).
NODERA teaches a third supply part (nozzle 9) arranged along an outer peripheral portion of the region where a substrate has been placed (see fig. 1-2, nozzle 9 is arranged along an outer peripheral portion of the central region where wafers W are placed). NODERA teaches the third supply part (nozzle 9) has a plurality of gas injection holes (see fig. 1, para. 0035). NODERA teaches the third supply part (nozzle 9) has supplied a gas capable of depositing a film alone into the process container when processing the substrate (nozzle 9 supplies DCS gas into reaction chamber 2 during the film formation process, see para. 0034, 0040, 0061, 0065) and does not supply the cleaning gas and the additive gas when cleaning a member in the process container (nozzle 9 supply N2 gas into reaction chamber 2 during the cleaning process, see para. 0076-77, 0079), among the at least three supply parts (as explained above), from the plurality of gas injection holes of the third supply part (as explained above). NODERA teaches cleaning gases are supplied into the process container (as explained above) and then allowed to enter into the third supply part (cleaning gases flow into nozzle 9, para. 0079); a person having ordinary skill in the art would understand that the cleaning gases enter into the third supply part through the plurality of gas injection holes of the third supply part.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate a third nozzle (e.g., nozzle 9)—wherein the third nozzle is arranged along an outer peripheral portion of the region where a substrate has been placed; the third nozzle has a plurality of gas injection holes; the third nozzle has supplied a gas capable of depositing a film alone into the process container when processing the substrate and does not supply the cleaning gas and the additive gas when cleaning the member in the process container, among the at least three supply parts, from a plurality of gas injection holes of the third supply part—with reasonably expectation of supplying a gas into the process container. Additionally, it would’ve been obvious to a person having ordinary skill in the art to further modify KAMEDA to incorporate allowing the cleaning gas and the additive gas to enter into the third nozzle (e.g., nozzle 9), with reasonable expectation of cleaning deposits.
In the resulting combination of KAMEDA and NODERA, the third supply part (e.g., nozzle 9) would be arranged between the two supply parts that supply the cleaning gas and the additive gas (between KAMEDA’s nozzle 249a and nozzle 249b, see KAMEDA at fig. 2). Because each nozzle is arranged along an outer peripheral portion of the region where the substrate has been placed (as explained above), and because each nozzle has a plurality of gas injection holes (as explained above), the gas injection holes of the third nozzle (e.g., nozzle 9) would also be arranged to be interposed between the gas injection holes of the first supply part (nozzle 249a) and the gas injection holes of the second supply part (nozzle 249b). Moreover, during (a) and (b), during which the cleaning gas and the additive gas (F2 gas and NO gas) are suppled into the process container, those gases would be allowed to enter into the third supply part through the gas injection holes of the third supply part.
The combination of KAMEDA and NODERA does not explicitly teach: “the cycle is performed a second number of multiple times following a cooling period after the first number of multiple times.”
As explained above, KOGURA teaches: a method of cleaning a member in a process container; performing a cycle multiple times, wherein each cycle includes supplying a cleaning gas into the process container (see para. 0112; see “A1” in fig. 6); the cycle is performed a first number of multiple times (see first instance of “A1” in fig. 6), and the cycle is performed a second number of multiple times (see second instance of “A1” in fig. 6) following a cooling period (see “B1” between the two instances of “A1” in fig. 6; see para. 0114, “B1” represents a cooling period) after the first number of multiple times (see fig. 6; see also para. 0117, “A1” and “B1” are sequentially performed). 
KOGURA teaches that as the cleaning cycles are repeated, the temperature of the exhaust pipe increases (see “exhaust pipe temperature” in fig. 6; see para. 0128), and if the temperature of the exhaust pipe is too high—corrosion occurs in the exhaust pipe at a “critical temperature” (see para. 0130)—the exhaust pipe may be corroded and damaged (see para. 0128). By cooling the exhaust pipe in a cooling period such as B1, corrosion can be prevented (see para. 0005, 0130, 0216, 0268).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA and NODERA to incorporate a cooling period between repetitions of the cycle—i.e., after performing the cycle a first number of multiple times and before performing the cycle a second number of multiple times (see KOGURA)—with reasonable expectation of prevention corrosion in the exhaust pipe.
Regarding claim 21, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. The combination teaches wherein (a) and (b) are performed at a processing temperature of not less than 200 degrees C and less than 400 degrees C (see KAMEDA at para. 0138-39, temperature can be less than 400℃, and in some embodiments temperature can be 200-350℃).
Regarding claim 22, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 18. The combination teaches wherein (a) and (b) are performed at a processing temperature of not less than 200 degrees C and less than 400 degrees C (see KAMEDA at para. 0138-39, temperature can be less than 400℃, and in some embodiments temperature can be 200-350℃).
Regarding claim 23, the combination of KAMEDA, NODERA, and KOGURA teaches the non-transitory computer-readable recording medium of claim 20. The combination teaches wherein (a) and (b) are performed at a processing temperature of not less than 200 degrees C and less than 400 degrees C (see KAMEDA at para. 0138-39, temperature can be less than 400℃, and in some embodiments temperature can be 200-350℃).
Regarding claim 24, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 21. The combination teaches wherein the processing temperature ranges from 200 to 350 degrees C (see KAMEDA at para. 0138-39).
Regarding claim 25, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 22. The combination teaches wherein the processing temperature ranges from 200 to 350 degrees C (see KAMEDA at para. 0138-39).
Regarding claim 26, the combination of KAMEDA, NODERA, and KOGURA teaches the non-transitory computer-readable recording medium of claim 23. The combination teaches wherein the processing temperature ranges from 200 to 350 degrees C (see KAMEDA at para. 0138-39).
Regarding claim 27, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. KAMEDA teaches wherein at least one selected from the group of (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) includes:
(c) supplying the cleaning gas and the additive gas (supplying F2 gas and NO gas, para. 0115) into the process container (process chamber 201) without exhausting an interior of the process container (para. 0115, sealing the gases inside process chamber 201; para. 0118, preventing the gases from being discharged from process chamber 201);
(d) stopping the supply of the cleaning gas and the additive gas into the process container (adjusting process chamber’s internal pressure by closing valves 243c and 243d, para. 0114, 0117, which would stop the supply of F2 gas and NO gas into the chamber, see para. 0025) and maintaining a state (maintaining a state, para. 0116) where the cleaning gas and the additive gas are confined in the process container (the gases are sealed inside process chamber 201, para. 0116) without exhausting the interior of the process container (as explained above); and
(e) exhausting the interior of the process container (exhausting the interior of process chamber 201, para. 0116).
Regarding claim 28, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 27. 
As explained above, the combination teaches wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the process container (process chamber 201) and then allowed to enter into the third supply part (e.g., nozzle 9), which does not supply the cleaning gas and the additive gas, among the three supply parts, from a plurality of gas injection holes of the third supply part. As explained above, at least one selected from the group of (a) and (b) includes step (c), in which the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the process container (process chamber 201) without exhausting an interior of the process container. A person having ordinary skill in the art would understand this to mean that the cleaning gas and the additive gas are allowed to enter into the third supply part in step (c).
Moreover, a person having ordinary skill in the art would understand that, when the supply of the cleaning gas and the additive gas is stopped in step (d) (as explained above), the cleaning gas and the additive gas confined in the process container still have sufficient partial pressures that would allow them to enter into the third supply part (e.g., nozzle 9). Indeed, the combination already teaches that the flow rate of N2 gas from a nozzle is low enough to allow gases to flow into the nozzle (see NODERA at para. 0079, 0090) and the process container is not exhausted in step (d) (as explained above).
Regarding claim 29, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 28. As explained above, a person having ordinary skill in the art would understand that, when the supply of the cleaning gas and the additive gas is stopped in step (d) (as explained above), the cleaning gas and the additive gas confined in the process container still have sufficient partial pressures that would allow them to enter into the third supply part (e.g., nozzle 9). And because the first two supply parts (e.g., nozzles 249a and 249b) have stopped supplying the gases, the cleaning gas and the additive gas confined in the process container still have sufficient partial pressures that would allow them to enter into the first two supply parts (e.g., nozzles 249a and 249b) as well. Thus, in step (d), the cleaning gas and the additive gas are allowed to enter into the three supply parts from the respective gas injection holes of the three supply parts.

Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KAMEDA, NODERA, and KOGURA (as applied to claims 1 and 27), in view of NAKASHIMA (US PGPUB 20090305517).
Regarding claim 11, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 1. As explained above, the combination teaches wherein at least one selected from the group of (a) and (b) includes “(d) stopping the supply of the cleaning gas and the additive gas into the process container and maintaining a state where the cleaning gas and the additive gas are confined in the process container without exhausting the interior of the process container.”
The combination does not explicitly teach: “wherein in at least one selected from the group of (a) and (b), an inert gas is supplied from each of the at least three supply parts at a same flow rate.”
NAKASHIMA teaches a method using gases to clean deposits inside a process chamber and inside gas nozzles (abstract, para. 0002-05, claims 1-15), just like the present application; thus NAKASHIMA is analogous. NAKASHIMA teaches supplying cleaning gases from a plurality of gas nozzles (F2 gas or NF3 gas through gas nozzles 270a, 270b, 270c, see figs. 3, 6-9, 11, para. 0086-93, 0120, 0128, 0130, 0134, 0149), and then stopping the supply of cleaning gases (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). NAKASHIMA teaches, while the supply of cleaning gases is stopped, an inert gas is supplied from each gas nozzle (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). The inert gas provides the benefit of preventing over-etching of the gas nozzles caused by residual cleaning gases (see para. 0094). NAKASHIMA teaches that the inert gas is supplied from each nozzle at a same flow rate (see, e.g., fig. 2, 5, 12, using a single MFC 241h for distributing N2 gas to nozzles 270a, 270b, 270c; see also para. 0138, providing one flow rate for N2 gas supplied through nozzles 249a and 249b).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA, NODERA, and KOGURA to incorporate supplying an inert gas from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate while the supply of the cleaning gases is stopped in step (d), with reasonable expectation of preventing over-etching of the nozzles, for several reasons. First, by supplying an inert gas from each nozzle while the supply of cleaning gases is stopped, over-etching of the nozzles can be prevented; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such step of supplying the inert gas. Second, it’s already well known in the art to supply an inert gas from each nozzle at a same flow rate while the supply of cleaning gases is stopped (see NAKASHIMA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of KAMEDA, NODERA, KOGURA, and NAKASHIMA, at least one selected from the group of (a) and (b) includes step (d), and while the supply of the cleaning gas and the additive gas is stopped in step (d), an inert gas would be supplied from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate.
Regarding claim 30, the combination of KAMEDA, NODERA, and KOGURA teaches the method of claim 27. As explained above, the combination teaches wherein at least one selected from the group of (a) and (b) includes “(d) stopping the supply of the cleaning gas and the additive gas into the process container and maintaining a state where the cleaning gas and the additive gas are confined in the process container without exhausting the interior of the process container.”
The combination does not explicitly teach: “wherein an inert gas is supplied from each of the at least three supply parts at a same flow rate in at least (d).”
As explained above, NAKASHIMA teaches supplying cleaning gases from a plurality of gas nozzles (see figs. 3, 6-9, 11, para. 0086-93, 0120, 0128, 0130, 0134, 0149), and then stopping the supply of cleaning gases (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). NAKASHIMA teaches, while the supply of cleaning gases is stopped, an inert gas is supplied from each gas nozzle (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). The inert gas provides the benefit of preventing over-etching of the gas nozzles caused by residual cleaning gases (see para. 0094). NAKASHIMA teaches that the inert gas is supplied from each nozzle at a same flow rate (see, e.g., fig. 2, 5, 12; see also para. 0138).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA, NODERA, and KOGURA to incorporate supplying an inert gas from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate while the supply of the cleaning gases is stopped in step (d), with reasonable expectation of preventing over-etching of the nozzles.
In the resulting combination of KAMEDA, NODERA, KOGURA, and NAKASHIMA, at least one selected from the group of (a) and (b) includes step (d), and while the supply of the cleaning gas and the additive gas is stopped in step (d), an inert gas would be supplied from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714